Case 9:20-bk-11208-MB   Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17             Desc
                         Main Document Page 1 of 18



 1                             NOT FOR PUBLICATION
 2
                                                           FILED & ENTERED
 3

 4                                                              JUL 02 2021

 5                                                         CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
                                                           BY gasparia DEPUTY CLERK
 6

 7

 8                      UNITED STATES BANKRUPTCY COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10                               NORTHERN DIVISION

11
     In re:                                   Case No.: 9:20-bk-11208-MB
12

13                                            Chapter 11

14 FIGUEROA MOUNTAIN BREWING, LLC,            MEMORANDUM OF DECISION
                                              GRANTING DEBTOR’S MOTION TO
15                                            RESTRICT WHITE WINSTON FROM
                                              CREDIT BIDDING PURSUANT TO
16                          Debtor.           § 363(k) AT PROPOSED SALE OF
17                                            DEBTOR’S ASSETS

18                                            [CASE DKT. 397]

19                                            Evidentiary Hearing:
                                              Date: June 1, 2021 and June 2, 2021
20                                            Time: 10:00 a.m.
21
                                              *ZoomGov
22

23

24

25

26

27

28
Case 9:20-bk-11208-MB        Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17               Desc
                              Main Document Page 2 of 18



 1           On March 29, 2021, Figueroa Mountain Brewing, LLC (the "Debtor") filed its motion
     seeking to restrict White Winston Select Asset Funds, LLC ("White Winston") from credit bidding
 2   its secured claim in any sale of the Debtor's assets (the "Motion") pursuant to Bankruptcy Code
     section 363(k). Case Dkt. 397. On April 5, 2021, White Winston filed its opposition to the
 3   Motion. Case Dkt. 436. On April 12, 2021, the Debtor filed its reply. Case Dkt. 458. On April
     19, 2021, the Court held a preliminary hearing on the Motion, and on June 1 and 2, 2021, the Court
 4   held an evidentiary hearing for the purposes of cross examination. For the reasons set forth below,
     the Court (i) finds "cause" under section 363(k) not to permit White Winston to credit bid its
 5   secured claim because the claim is subject to a genuine dispute, and (ii) therefore will grant the
     Motion.
 6
                                 I. JURISDICTION AND AUTHORITY
 7
            The Motion seeks a determination of whether cause exists to deny a secured creditor the
 8 ability to credit bid pursuant to Bankruptcy Code section 363(k). 11 U.S.C. § 363(k). The Court
   has jurisdiction over this issue because it arises under a provision of title 11 of the United States
 9 Code. 28 U.S.C. § 1334(b). For the same reason, the Court has the constitutional authority to enter
   a final order disposing of the Motion. See Wellness Int'l Network, Ltd. v. Sharif, 135 S. Ct. 1932
10 (2015).

11                                         II. BACKGROUND
12         On October 5, 2020, the Debtor filed a voluntary petition commencing this chapter 11 case
   (the "Petition Date"). Case Dkt. 1. Since then, the Debtor has been operating its business and
13 managing its affairs as a debtor in possession. 11 U.S.C. §§ 1107(a) and 1108. The Debtor
   operates a craft beer company. The Debtor brews beer under the "Figueroa Mountain" brand, for
14 distribution through various wholesale channels, as well as a series of tap rooms operated by the
   Debtor and certain non-debtor affiliates.
15
           A. The White Winston Proof of Claim
16
           On April 5, 2021, White Winston filed its proof of claim in this case, which was assigned
17 claim number 57 by the Clerk of Court (the "POC"). Claims Dkt. 57. The POC asserts a total
   claim, as of the Petition Date, of $9,490,718.30, which White Winston asserts is secured by
18 substantially all the assets of the Debtor's estate.

19         White Winston asserts this liability under a certain bridge loan in the original stated
   principal amount of $750,000, (the "Bridge Loan"), which was entered into on or about July 26,
20 2019, and subsequently modified on November 12, 2019, January 16, 2020, and April 7, 2020. As
   modified, the stated principal balance of the Bridge Loan was ultimately increased to $10,500,000.
21
           It appears that the bridge loan was structured and treated as a revolving loan, under which
22 the Debtor's revenues were generally collected by White Winston through a so-called "lockbox"
   account and then readvanced to the Debtor. With this construct in mind, the POC contains a
23 breakdown of the total asserted claim, detailing amounts purportedly advanced or charged to the
   loan, less the amount of collections, which are labeled as "repayments":
24
   ///
25 / / /

26 / / /
   ///
27 / / /
   ///
28
                                                       1
                                       MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                      Desc
                               Main Document Page 3 of 18


            Principal Advances to Debtor, Trade Creditors and Others                   $9,067,560.80
 1          Advances for Accrued Interest (Capitalized)                                $1,061,177.31
            Lender's Professional Fees (including those incurred from Third Parties)   $1,691,531.98
 2          Lender's Closing Fees, Discounts, and Late Charges                         $1,948,366.48
 3                                  Total Advances                                     $13,27,918.27
 4          Less: Repayments (Customer Collections)                                    ($4,277,918.27)
 5                                  TOTAL OBLIGATIONS                                  $9,490,718.30
 6           In addition to the foregoing summary, the POC contains (i) a narrative explanation of the
     claim, (ii) 49 numbered "Disbursement Statements," beginning with July 26, 2019 and ending on
 7   July 24, 2020, POC Ex. 1, and (iii) copies of various agreements and instruments on which the
     claim is premised. POC Exs. 2-15. Notably, the four categories of charges to the loan that are
 8   shown in the foregoing chart do not neatly correspond to explicit labels in the Disbursement
     Statements and appear to have been categorized and totaled after the fact. Further, the
 9   Disbursement Statements do not show any activity (such as accruals or reconciliations) after July
     31, 2020. Claims Dkt. 57 at Ex. 16. The POC, however, asserts amounts shown above as of
10   October 5, 2020.
11           In addition to the POC itself, there is additional information in the record regarding the
     basis and calculation of the amounts asserted in the POC. See Case Dkt. 400 (Declaration of
12   Matthew A. Lesnick) and Ex. 14 thereto. These documents are spreadsheets providing line-by-line
     detail of advances, fees and expenses, and interest charged to the loan, as well as collections.
13   Although only the amount of the "Customer Collections" matches precisely with the amount shown
     above, the amounts reflected in these spreadsheets approximate the amounts summarized in the
14   POC and are informative of the individual charges included in each category. Matthew Lesnick,
     Debtor’s counsel, testified that these documents were produced by White Winston "and are
15   supposed to represent an accounting of White Winston's claim." Id. at 2. There was no objection
     to the admission of this declaration and Exhibit, and no argument offered suggesting that these
16   spreadsheets do not reflect the detail supporting the POC.
17         The POC asserts that White Winston's security interest in the Debtor's assets is senior to all
   other competing rights, claims, liens, and encumbrances in those assets, except for certain senior
18 security interests of Montecito Bank and Trust ("MBT"). MBT has filed a proof of claim asserting
   a claim in the amount of $4,257,285.70, secured by substantially all the Debtor's assets. Claims
19 Dkt. 48. White Winston acknowledges that MBT's security interests in the Debtor's assets are
   senior to those of White Winston, except with respect to inventory and the proceeds thereof, up to
20 the principal amount of $1,500,000.00. White Winston asserts that this exception arises from a
   contractual subordination agreement, which is attached to White Winston’s POC as Exhibit 7.
21
           B. The Adversary Proceeding
22
           On January 21, 2021, White Winston commenced an adversary proceeding against the
23 Debtor. See Adversary No. 9:21-ap-01002-MB, Dkt. 1. Pursuant to its first amended complaint
   (the "FAC"), White Winston seeks declaratory relief regarding the validity, extent and priority of
24 its security interests and allowance of its claim. Adv. Dkt. 4.

25         On March 25, 2021, the Debtor filed its answer, affirmative defenses, and counterclaims
   against White Winston, one of which is also a crossclaim against MBT. Adv. Dkt. 10. The Debtor
26 denies that White Winston is entitled to relief on its complaint, asserts 11 affirmative defenses to
   the complaint, and alleges 18 different causes of action. Id.
27

28
                                                          2
                                         MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                Desc
                               Main Document Page 4 of 18


          The Debtor asserts the following as its affirmative defenses to the claim asserted in the POC
 1 (the "White Winston Claim"):

 2         1. White Winston lacks capacity to sue because White Winston did not register in
              California as a foreign limited liability company doing intrastate business there;
 3
           2. The agreements between the Debtor and White Winston are void or voidable because
 4            White Winston did not register in California as a foreign company doing intrastate
              business there;
 5
           3. White Winston is not entitled to relief because it is guilty of usury, charging interest on
 6            interest, and other illegal acts;
 7
           4. White Winston's recovery is barred and/or subject to reduction because of the damages
 8            due the Debtor on its affirmative claims;

 9         5. White Winston would be unjustly enriched if the requested relief were granted;

10         6. One or more of the agreements between the Debtor and White Winston are
              unenforceable because of fraud, mistake, duress and undue influence;
11
           7. The White Winston Claim is barred because the agreements on which it is based are
12            unenforceable as unconscionable contracts, including under California Civil Code
              § 1670.5;
13
           8. White Winston is barred by the doctrine of unclean hands;
14
           9. White Winston is barred by illegality, impossibility and impracticability of
15            performance;
16
           10. The Debtor's acts or omissions, if any, were justified;
17
           11. The contracts on which the White Winston Claim are based have been satisfied.
18

19         The Debtor asserts the following as its counterclaims and cross-claim:

20         1. An action for declaratory relief against White Winston and MBT regarding the relative
              priority of the MBT and White Winston security interests;1
21
           2. An objection to allowance of the White Winston Claim, pursuant to Bankruptcy Code
22            section 502(b)(1);

23         3. An action to determine that the amounts charged by White Winston for interest and fees
              constitute usurious interest and therefore are void, unenforceable and recoverable;
24
           4. An action for declaratory relief recharacterizing as equity the debt asserted by White
25            Winston;

26

27
           1
               This is the only crossclaim asserted against MBT.
28
                                                      3
                                       MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB        Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                Desc
                              Main Document Page 5 of 18


           5. An action to equitably subordinate the debt asserted by White Winston under
 1            Bankruptcy Code section 510(c)(1);
 2         6. An action for fraud and fraudulent inducement with respect to the agreements under
              which White Winston asserts its claims, including releases contained therein;
 3

 4         7. An action to avoid the transactions related to the Bridge Loan, and to avoid and recover
              all transfers of money to White Winston within one year prior to the Petition Date as
 5            preferential transfers under Bankruptcy Code section 547;

 6         8. An action for avoidance and recovery of constructive fraudulent transfers to White
              Winston under Bankruptcy Code section 544(b) and Cal. Civ. Code § 3439.04(a)(2);
 7
           9. An action for avoidance and recovery of intentional fraudulent transfers to White
 8            Winston under Bankruptcy Code section 544(b) and Cal. Civ. Code § 3439.04(a)(1);

 9         10. An action for avoidance and recovery of constructive fraudulent transfers to White
               Winston under Bankruptcy Code section 548(a)(1)(B);
10
           11. An action for avoidance and recovery of intentional fraudulent transfers to White
11             Winston under Bankruptcy Code section 548(a)(1)(A);
12         12. An action to preserve avoided transfers for the benefit of the Debtor's estate under
               Bankruptcy Code section 551;
13
           13. An action for negligence arising from White Winston's conduct in respect of the Debtor;
14

15         14. An action for breach of the contracts between the Debtor and White Winston;

16         15. An action for breach of the implied covenant of good faith inherent in the contracts
               between the Debtor and White Winston;
17
           16. An action for breach of fiduciary duty regarding White Winston's conduct in respect of
18             the Debtor;

19         17. An action for unjust enrichment; and

20         18. An action for predatory lending and unfair business practices under Cal. Bus. & Prof.
               Code § 17200.
21
           Based on the foregoing, the Debtor seeks a determination of the relative lien priority
22 between MBT and White Winston, disallowance of the White Winston Claim (or, alternatively,
   either recharacterization of the claim as equity or equitable subordination of the claim), avoidance
23 and recovery of various transfers and obligations, and various compensatory, statutory and punitive
   damage awards against White Winston.
24
           On June 16, 2021, the Court held a hearing on White Winston's motion to dismiss the
25 Counterclaim (the "Motion to Dismiss"), which remains pending. The Court intends to issue a
   separate ruling on the Motion to Dismiss pursuant to a separate memorandum of decision in the
26 adversary proceeding.

27 / / /
   ///
28
                                                      4
                                      MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                Desc
                               Main Document Page 6 of 18



 1          C. The Debtor's Anticipated Sale of The Property
 2         The Debtor has advised that it does not intend to pursue an "internal reorganization" under
   which the Debtor's business and financial affairs would be restructured under a chapter 11 plan, but
 3 instead intends to sell its assets as a going business concern. To that end, the Debtor previously
   filed a motion to approve bidding procedures and the sale of assets, Case Dkt. 395, and applied for
 4 authority to employ business brokers to market the Debtor's business and its assets. Case Dkt. 394.

 5         Although the original sale motion was denied without prejudice, and the broker application
   withdrawn, the Debtor is proceeding with its plans to market the property for sale. On June 22,
 6 2021, the Court held a hearing on a renewed application to employ business brokers to market the
   Debtor's business and assets for sale, which application was approved without objection.
 7
           The Court recognizes the importance of a prompt adjudication of the Motion considering
 8 the Debtor's pending marketing and sale efforts. Whether and to what extent White Winston has
   the ability to credit bid its secured claim is material information to which other potential bidders are
 9 undoubtedly entitled, as it may impact their willingness to invest time and resources in conducting
   due diligence and participating in a competitive bidding process for the Debtor's assets.
10
           D. Evidence For and Against The Motion
11
           In support of the Motion, the Debtor filed the Declaration of Jaime Dietenhofer (the
12 "Dietenhofer Declaration"), Case Dkt. 399; the Declaration of Matthew A. Lesnick, Case Dkt. 400;
   and a Request for Judicial Notice. Case Dkt. 398. In support of its Opposition, White Winston
13 filed the Declaration of Robert P. Mahoney (the "Mahoney Declaration"). Case Dkt. 436. The
   Debtor did not file any additional evidence in support of its Reply. No timely objections were
14 made to the admission and consideration of the declarations, the exhibits attached thereto, or the
   request for judicial notice. See Local Rule 9013-1(i). Accordingly, the declarations were deemed
15 admitted and the request for judicial notice granted. As reflected in the record of the evidentiary
   hearing held June 1 and June 2, 2021, certain other impeachment exhibits also were admitted into
16 evidence.

17         At the evidentiary hearing, White Winston elected to cross-examine Jaime Dietenhofer,
   who is the managing member and chief executive officer of the Debtor. The Debtor elected not to
18 cross-examine any witness. As a result of the cross-examination of Dietenhofer, the Court had the
   opportunity to observe Dietenhofer, assess his demeanor, and judge his credibility. Although the
19 cross-examination of Dietenhofer adduced some additional information that was not reflected in his
   declaration, the Court finds that Dietenhofer was a candid and credible witness. The Court was not
20 able to assess the credibility of Mahoney because he was not cross-examined. Accordingly, for
   purposes of the Motion, the Court accepts Mahoney's declaration testimony as true.
21
           The Court will reserve its detailed discussion of the evidence for the legal analysis in the
22 following section. As a general matter, however, the Court observes that the nature of the evidence
   presented by the Debtor, on the one hand, and the evidence presented by White Winston, on the
23 other hand, was very different.

24         The Dietenhofer Declaration provides a first-hand history of the Debtor's business and
   financial affairs, its transactions with White Winston (including Dietenhofer's communications and
25 dealings with Todd Enright, the representative of White Winston who handled the firm's
   relationship with the Debtor), the financial and operational control exercised by White Winston
26 over the Debtor, detailed descriptions of amounts charged to the loan, the value (or lack of value)
   received by the Debtor in respect of these charges, and the impact of these events on the Debtor's
27 operations and financial condition.

28
                                                       5
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB          Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                   Desc
                                Main Document Page 7 of 18


           In contrast, the Mahoney Declaration principally describes and authenticates the loan and
 1 security agreements pertaining to the Bridge Loan. The Mahoney Declaration does not directly
   respond to the testimony in the Dietenhofer Declaration. Thus, although White Winston makes
 2 arguments in opposition to the Motion based on the content of the documents authenticated by
   Mahoney, Dietenhofer's narrative testimony is generally unrefuted.
 3
                                                   III.
 4
                                          LEGAL ANALYSIS
 5
           A. Bankruptcy Code Section 363(k) and "Cause" to Deny a Credit Bid
 6
   Bankruptcy Code section 363(k) provides as follows:
 7

 8           At a sale under subsection (b) of this section of property that is subject to a lien that secures
             an allowed claim, unless the court for cause orders otherwise the holder of such claim may
 9           bid at such sale, and, if the holder of such claim purchases such property, such holder may
             offset such claim against the purchase price of such property.
10
     11 U.S.C. § 363(k).
11

12           The express terms of the statute provide (i) that a secured creditor may "credit bid" at a sale
     of estate property, i.e., offset its allowed claim against the purchase price of property sold pursuant
13   to Bankruptcy Code section 363(b), but (ii) that the court may deny a secured creditor the ability to
     do so for "cause." Thus, a secured creditor's right to credit bid is not absolute. See In re Free
14   Lance-Star Publ’g Co., 512 B.R. 798 (Bankr. E.D. Va. 2014) ("Credit bidding ... is not an absolute
     right."); In re Fisker Auto. Holdings, Inc., 510 B.R. 55, 59 (Bankr. D. Del. 2014) ("... the right to
15
     credit bid is not absolute."); In re Theroux, 169 B.R. 498, 499, n. 3 (Bankr. D.R.I. 1994) ("there is
16   no absolute entitlement to credit bid").

17           The term "cause" is not defined in the Bankruptcy Code and is left to the courts to
     determine on a case-by-case basis. In re Olde Prairie Block, LLC, 464 B.R. 337, 348 (Bankr. N.D.
18   Ill. 2011); see also In re N.J. Affordable Homes Corp., 2006 WL 2128624 at *16 (finding that
     cause is "intended to be a flexible concept enabling a court to fashion an appropriate remedy on a
19   case-by-case basis"); In re River Rd. Hotel Partners, LLC, 2010 WL 6634603 at *1 (Bankr. N.D.
20   III. Oct. 5, 2010) (holding that "[s]ection 363 gives courts the discretion to decide what constitutes
     'cause' and the flexibility to fashion an appropriate remedy by conditioning credit bidding on a
21   case-by-case basis."), aff'd River Rd. Hotel Partners, LLC v. Amalgamated Bank, 651 F.3d 642 (7th
     Cir. 2011).
22
            "'Intrinsically, acting 'for cause' looks to the court's equity powers that allow the court to
23
     balance the interests of the debtor, its creditors, and the other parties of interests in order to achieve
24   the maximization of the estate and an equitable distribution to all creditors.'" SEC v. Capital Cove
     Bancorp LLC, No. SACV 15-980-JLS (JCx), 2015 U.S. Dist. LEXIS 174856, at *29 (C.D. Cal.
25   Oct. 13, 2015) (quoting In re RML Dev., Inc., 528 B.R. 150, 155 (Bankr. W.D. Tenn. 2014)).
     "Generally, 'a court may deny a lender the right to credit bid in the interest of any policy advanced
26   by the Code, such as to ensure the success of the reorganization or to foster a competitive bidding
     environment.'" In re Free Lance-Star Publ'g Co., 512 B.R. 798, 805 (Bankr. E.D. Va. 2014)
27
     (quoting In re Philadelphia Newspapers, LLC, 599 F.3d 298, 316 n.14 (3d Cir. 2010)).
28
                                                          6
                                         MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB          Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                    Desc
                                Main Document Page 8 of 18


         The Debtor makes four overarching arguments for why "cause" exists to restrict White
 1 Winston's ability to credit bid under section 363. Case Dkt. 397 at 29.

 2
             First, the Debtor argues that White Winston is not entitled to credit bid because it does not
 3   hold an "allowed" claim. Case Dkt. 397 at 29. The text of section 363 provides that a creditor may
     credit bid only where it holds "a lien [in the property to be sold] that secures an allowed claim." 11
 4   U.S.C. § 363(k) (emphasis added). Pursuant to Bankruptcy Code section 502(a), "a claim . . . proof
     of which is filed under section 501 of this title, is deemed allowed, unless a party in interest . . .
 5
     objects." 11 U.S.C. § 502(a) (emphasis added). Here, the Debtor has filed the Counterclaim,
 6   which includes an objection to the White Winston Claim.

 7         White Winston argues that it would be unfair to limit or deny it a credit bid simply because
   the Debtor has filed an objection. The objection is part of a complicated adversary proceeding that
 8 has not been adjudicated and cannot be adjudicated before there is a sale of the Debtor's assets.
   The Court agrees. The filing of an objection containing allegations—without more—is not enough
 9
   to limit or deny a credit bid.
10
           If the objection cannot be timely adjudicated, any party seeking to limit or deny a credit bid
11 must support its request with evidence demonstrating "cause," and the secured creditor must have
   an opportunity to respond, present evidence in opposition to the request, and be heard. Here, that
12 opportunity has been provided. The procedures applicable to the Motion under Local Rule 9013-1
   (including the submission of declaration testimony in support of and opposition to the relief
13
   requested), and the opportunity for live cross-examination afforded the parties, have provided
14 adequate due process under the circumstances.

15           Second, the Debtor argues that White Winston should not be permitted to credit bid because
     doing so would chill the bidding process. Case Dkt. 397 at 43-45. The Debtor cites several cases
16   in which courts have based their decision to limit or deny a credit bid—at least in part—because
17   they found that doing so would chill or eliminate competitive bidding. See, e.g., In re Free Lance-
     Star Publ’g Co. 512 B.R. at 807 (Bankr. E.D. Va. 2014) (expert witness testified "that under the
18   unique circumstances of this case, limiting DSP's credit bid would help restore a competitive
     bidding environment and engender enthusiasm for the sale"), aff'd DSP Acquisition, LLC v. Free
19   Lance-Star Publ’g Co., 512 B.R. 808 (E.D. Va. 2014); In re Fisker Automotive Holdings, Inc., 510
     B.R. 55, 60 ("The evidence in this case is express and unrebutted that there will be no bidding—not
20   just a chilling of bidding—if the Court does not limit the credit bid.")
21
              White Winston argues that those cases are distinguishable because the Debtor has not
22   offered any evidence that bidding would be chilled by White Winston's exercise of a credit bid in
     the full amount of its secured claim. The Court agrees. Without evidence assessing the risk that a
23   credit bid will chill bidding for a particular asset, it is difficult for the Court to assess whether that
     risk rises to the level of "cause." The Court, moreover, is not persuaded that the risk of chilling
24   bids is an independently adequate basis to limit or deny a credit bid. In each of the cited cases, the
25   court identified other reasons why permitting the secured creditor to credit bid the entirety of its
     claim was not equitable.
26
          Third, the Debtor argues that White Winston should not be permitted to credit bid because it
27 has engaged in inequitable conduct. Case Dkt. 397 at 45-46. The Debtor contends that under the
   pretense that it would eventually provide the working capital that the Debtor desperately needed
28
                                                     7
                                          MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                 Desc
                               Main Document Page 9 of 18


   (which it did not provide to the extent anticipated), White Winston induced the Debtor to enter into
 1 the Bridge Loan, through which White Winston used its contractual rights and position of power to

 2 exercise financial and operational control over the Debtor, exacerbate the Debtor's financial
   difficulties, increase the Debtor's indebtedness to White Winston (by adding millions of dollars of
 3 fraudulent, unreasonable and/or unnecessary amounts to the Bridge Loan) and thereby enhance
   White Winston's leverage—with the ultimate objective of acquiring ownership of the Debtor's
 4 assets.

 5
             White Winston denies these allegations, arguing that the Dietenhofer testimony on these
 6   issues is inaccurate, vague and/or conclusory. White Winston relies heavily on the recitations and
     operative language of the loan documents, arguing that all of the loan transactions with the Debtor
 7   were undertaken at the request of the Debtor, and that all of the rights White Winston exercised
     were in accordance with those agreements. White Winston contends that if the cost of the loans
 8   was high, it was because the Debtor was already in financial distress. White Winston also
     emphasizes the acknowledgments and releases contained in each of three loan modifications and
 9
     two forbearance agreements insulate White Winston and the White Winston Claim from the myriad
10   claims of wrongdoing asserted by the Debtor.

11           Although the Court discusses below how the evidentiary record is adequate to establish a
     genuine dispute with respect to the White Winston Claim (i.e., the Debtor's fourth argument), the
12   evidentiary record presently is not adequate to establish definitively that White Winston is
     responsible for the inequitable conduct of which it has been accused. Proving White Winston's
13
     inequitable conduct likely will require additional evidence at trial on the Counterclaim, that
14   demonstrates further White Winston's true intent, unravels complex issues of causation (e.g., as
     they pertain to the Debtor's existing financial distress and the extent to which White Winston may
15   have exacerbated that distress), and provides a forensic accounting of the entire relationship (e.g.,
     to understand exactly what the Debtor received from White Winston, when and for how long).
16   While the Dietenhofer Declaration, the POC, and other available documents establish an objective
17   basis for the Debtor's contentions in these matters, they do not conclusively prove them.

18           The cases discussed by the Debtor in which a section 363(k) credit bid was denied for
     inequitable conduct appear to have involved a more comprehensive factual record and/or followed
19   more extensive proceedings. For instance, in In re Aloha Airlines, 2009 WL 1371950 (Bankr. D.
     Haw. May 14, 2009), the court denied a credit bid for the assets of Aloha Airlines because, among
20   other things, one of the participants in the bid had entered the Hawaiian inter-island air travel
21   market for the purposes of putting Aloha Airlines out of business, supported its effort by misusing
     information subject to confidentiality agreements, and relying on sworn misstatements to cover up
22   its dishonesty and intentional destruction of records. Id. at *8-*9. The court relied on factual
     findings made by the court in its decision on the merits of a completed adversary proceeding (in
23   another bankruptcy case), as well as findings made in connection with a motion for sanctions in
     that proceeding. Id. at *2-*3.
24

25         In In re Free Lance-Star Publ'g Co., the court found that the acquirer of a defaulted loan
   engaged in inequitable conduct aimed at ensuring it would be the winning bidder in a section 363
26 sale. See In re Free Lance-Star Publ’g Co., 512 B.R. at 806. The lender attempted unilaterally to
   expand the scope of its liens after the debtor declined to do so, recorded UCC financing statements
27 it was not authorized to record, failed to disclose those filings during cash collateral hearings in
   which the lender sought liens on those assets, pressured the debtors to shorten the marketing period
28
                                                        8
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                  Desc
                               Main Document Page 10 of 18


   for the sale of the business, and insisted on the insertion of language in the marketing materials
 1 prominently advertising its credit bid rights in order to dissuade competitive bidders. The court

 2 reached these conclusions after a three-day evidentiary hearing in which it not only considered the
   section 363(k) issue, but also cross motions for summary judgment on the central issue of the
 3 extent of the lenders' liens. Id. at 800.

 4         By comparison, the misconduct alleged by the Debtor here is substantially more
   complicated to prove and not yet proven—even though the available evidence provides an
 5
   objective basis for disputing the White Winston Claim.
 6
           B. Genuine Dispute
 7
           The Debtor's fourth argument in support of denying White Winston a credit bid is that the
 8 White  Winston   claim is subject to a genuine dispute. Courts have found "cause" under section
   363(k) "to bar a secured creditor from credit bidding when the creditor's lien is questioned or
 9 otherwise in dispute." In re Olde Prairie Block Owner, LLC, 464 B.R. at 348; see also In re Fisker
   Auto. Holdings, Inc., 510 B.R. at 61 (credit bid not permitted where amount of allowed secured
10
   claim had not yet been determined); In re Daufuskie Island Props., LLC, 441 B.R. 60, 64 (Bankr.
11 D.S.C. 2010) (creditor was not entitled to credit bid where its mortgage was in dispute); Nat 'l Bank
   of Commerce v. McMullan (In re McMullan), 196 B.R. 818, 835 (Bankr. W.D. Ark. 1996) (holding
12 that "at any such sale, [the secured creditor] shall not be entitled to offset any of its claimed liens or
   security interests under 11 U.S.C. § 363(k) because the validity of its liens and security interests are
13 unresolved.") aff'd, 162 F.3d 1164 (8th Cir. 1998).

14
           This makes sense because it would be unfair to the estate and its myriad stakeholders for a
15 purportedly secured creditor to credit bid for assets and obtain an offset against the purchase price
   based on a secured claim that is later disallowed.
16
             When courts apply this principal, they typically have not yet adjudicated allowance of the
17 secured claim and/or related adversary claims, and they do not require the party seeking to limit or

18 deny a credit bid to demonstrate that it is likely to succeed on its challenges. Instead, courts require
   a showing that a "sufficient dispute exists regarding the lien forming the basis for a credit bid." In
19 re Merit Group, Inc., 464 B.R. 240, 252 (Bankr. D.S.C. 2011) (emphasis added); see also In re L.L.
   Murphrey Co., No. 12--03837--8--JRL, 2013 Bankr. LEXIS 2318, at *17 (Bankr. E.D.N.C. June 6,
20 2013) (quoting Merit Group); Ratcliff v. Rancher's Legacy Meat Co., No. 20-CV-834 (NEB), 2020
   U.S. Dist. LEXIS 127276, at *13 (D. Minn. July 20, 2020) ("Bankruptcy courts may also prohibit
21 credit bidding entirely where the validity of the creditor's lien is genuinely in dispute" and

22 describing the dispute as "bona fide") (emphasis added); In re Octagon Roofing, 123 B.R. 583, 592
   (Bankr. N.D. Ill. 1991) (conditioning credit bid where lien was subject to a "bona fide dispute"
23 within the meaning of Bankruptcy Code section 363(f)(4)).

24         In articulating the standard for a "sufficient" or "genuine" dispute, the Court finds
   instructive and adopts for this purpose the test articulated for whether a dispute is a "bona fide
25 dispute" under Bankruptcy Code section 363(f)(4), which effectuates a similar goal: "That test

26 requires the court to determine whether there is an objective basis for either a factual or a legal
   dispute as to the validity of the claim. In re Dewey Ranch Hockey, LLC, 406 B.R. 30, 39 (Bankr.
27 D. Ariz. 2009); see also SEC v. Capital Cove Bancorp LLC, No. SACV 15-980-JLS (JCx), 2015
   U.S. Dist. LEXIS 174856, at *15 (C.D. Cal. Oct. 13, 2015) ("the moving party must provide some
28
                                                        9
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB          Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                    Desc
                                Main Document Page 11 of 18


   factual grounds to show an objective basis for the dispute"). (quoting In re Kellogg-Taxe, No.
 1 2:12-bk-51208-RN, 2014 Bankr. LEXIS 1033, at *22 (Bankr. C.D. Cal. Mar. 17, 2014)).2

 2
           The Court finds that there is an objective basis in fact and law to conclude that the White
 3 Winston  Claim is subject to dispute. Although the Court does not find all of the Debtor's
   arguments persuasive, the Court concludes there is a sufficient dispute regarding the White
 4 Winston claim to establish "cause" to deny White Winston a credit bid under Bankruptcy Code
   section 363(k).3
 5

 6               1. Failure to Register As A Foreign Corporation Engaged in Intrastate Business

 7            The Debtor argues that White Winston does not have the capacity to prosecute the White
     Winston Claim because it is a Delaware limited liability company and has not registered to conduct
 8   intrastate business in California. Cal. Corp. Code § 17708.07(a) ("A foreign limited liability
     company transacting intrastate business in this state shall not maintain an action or proceeding in
 9   this state unless it has a certificate of registration to transact intrastate business in this state.") The
     Debtor contends that White Winston conducted intrastate business by exerting financial and
10
     operational control over the Debtor's retail and wholesale brewing business, which is conducted in
11   California. Case Dkt. 397 at 32.

12         White Winston does not contend that it is registered to conduct intrastate business in
   California, but cites to exceptions in the same statute under which creating, securing and collecting
13 debt are specifically deemed not to constitute "intrastate" business:

14
                      (b) Without excluding other activities that may not be considered to be
15           transacting intrastate business in this state within the meaning of this article,
             activities of a foreign limited liability company that do not constitute transacting
16           intrastate business in this state include all of the following:
                              ...
17

18                         (7) Creating or acquiring indebtedness, evidences of indebtedness,
                     mortgages, liens, or security interests in real or personal property.
19

20
             2
               “Bona fide dispute” is not defined in section 363(f)(4) or anywhere else in the
21 Bankruptcy Code. The term ‘bona fide dispute’ is also found in section 303, and the Ninth Circuit,
   in interpreting the phrase for purposes of that section, defines it as the existence of ‘an objective
22
   basis for either a factual or a legal dispute as to the validity of the debt.’ In re Vortex Fishing Sys.,
                                  th
23 Inc., 277 F.3d 1057, 1064 (9 Cir. 2002).” In re GGW Brands, LLC, 2013 WL 6906375 at *24
   (Bankr. C.D. Cal. November 15, 2013).
24
           3
             The Court's findings and conclusions are based on the record now before it. The Court
25 must necessarily make these findings and conclusions to adjudicate whether the White Winston

26 Claim is the subject of a genuine dispute, for purposes of adjudicating White Winston's rights under
   Bankruptcy Code section 363(k). These findings and conclusions are without prejudice to
27 judgment on the merits of the pending adversary, as to which the parties will have the opportunity
   to conduct discovery and present additional evidence.
28
                                                         10
                                          MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                 Desc
                               Main Document Page 12 of 18


                            (8) Securing or collecting debts or enforcing mortgages or other
 1                  security interests in property securing the debts and holding, protecting, or
 2                  maintaining property so acquired.

 3 Cal. Corp. Code § 17708.03(b).

 4         The Court is not persuaded on the record before it that there is a genuine dispute over White
     Winston's capacity to enforce its claims under the Bridge Loan.
 5

 6           First, the extent of White Winston's active involvement with the Debtor's affairs was in
     furtherance of its interests as a secured lender, its activity does not trigger section 17708.07(a).
 7   Second, to the extent it was in furtherance of a scheme to acquire the Debtor, it seems more in the
     nature of interstate commerce (irrespective of whether it was proper). Third, entry into the Bridge
 8   Loan did not arise out of White Winston's involvement in the business of the Debtor; rather, White
     Winston appears to have become involved in the Debtor's business after entering into the Bridge
 9
     Loan. See Mazzei v. Sika Stables, LLC, No. CV 19-572 DSF (MRWx), 2020 U.S. Dist. LEXIS
10   164557, at *4 (C.D. Cal. Apr. 23, 2020) (party questioning an opposing party's capacity to sue
     under section 177808.07 bears the burden of proving, among other things, that "the action arises
11   out of a transaction of intrastate business by a foreign corporation”) (quoting United Med. Mgmt.
     Ltd. v. Gatto, 49 Cal. App. 4th 1732, 1740 (1996)).
12
                2. Avoidance of Constructive Fraudulent Transfers & Obligations
13
          The Debtor argues that its cause of action to avoid all obligations incurred under the Bridge
14 Loan, and all liens transferred to White Winston to secure those obligations, raises a genuine

15 dispute with respect to the White Winston Claim. The Court agrees.

16           Bankruptcy Code section 548(a) authorizes the trustee or debtor in possession to avoid
     transfers of property and obligations incurred by the Debtor where: (i) the transfer or obligation
17   was incurred within two years of the petition date; (ii) the property transferred and/or debt incurred
     were in exchange for "less than a reasonably equivalent value," and (iii) the debtor was financially
18
     unsound at the time of or as a result of the transaction, meaning that the debtor (1) was "insolvent;"
19   (b) had "unreasonably small capital" for any business in which the debtor was or was about to
     become engaged; or (c) "intended" to incur or "believed" that it would incur debts "beyond the
20   debtor's ability to pay as such debts matured." 11 U.S.C. §§ 548(a)(1), 1107(a).

21                  The language of Section 548 of the Bankruptcy Code clearly states that "the
            debtor" must receive reasonably equivalent "value" in exchange for" the transfer or
22
            the obligation. [Citation omitted]. That language means that a benefit is cognizable
23          only if three requirements are satisfied. First, the benefit must be received, even if
            indirectly, by the debtor, and the touchstone of a cognizable benefit is whether the
24          "debtor's net worth has been preserved and the interests of the creditors will not
            have been injured by the transfer.” General Electric Credit Corp. v. Murphy, 895
25          F.2d 725, 727 (11th Cir. 1990) (quoting Rubin v. Manufacturers Hanover Trust Co.,
            661 F.2d 979, 991). Second, any purported benefits must also be limited to
26
            cognizable "value." Section 548 does not refer to "benefits" whether direct or
27          indirect. It requires reasonably equivalent "value" and includes a precise definition
            of "value" that encompasses only "property" and "satisfaction or securing of a
28          present or antecedent debt of the debtor." 11 U.S.C. §§ 548(a)(1)(B)(i), (d)(2)(A). . .
                                                        11
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                 Desc
                               Main Document Page 13 of 18


            . Third, property must have been received by the debtors "in exchange for" the
 1          transfers or obligation. Any "property" that the debtors would have enjoyed
 2          regardless of the [transaction] cannot be regarded as property received "in exchange
            for" the transfer or obligation.
 3
   Blixseth v. Kirschner (In re Yellowstone Mt. Club, LLC), 436 B.R. 598, 668 (Bankr. D. Mont.
 4 2010).4

 5
           "Once avoided, the transaction is a nullity and is treated as if it never happened." United
 6 States v. Sims (In re Feiler), 218 F.3d 948, 953 (9th Cir. 2000). Unlike the language used in other
   avoidance provisions of the Bankruptcy Code, such as section 548(c) and 550(a), the statute does
 7 not limit avoidance to the extent the debtor received less than reasonably equivalent value. Instead,
   the statute provides for avoidance of the entire transfer or obligation if the debtor received less than
 8 reasonably equivalent value and the other statutory requirements are met.

 9
             In that instance, the transferee or obligee may retain certain rights by establishing its
10   entitlement to the defense afforded by section 548(c): "[T]he transferee or obligee of such transfer
     or obligation that takes for value and in good faith has a lien on or may retain any interest
11   transferred or may enforce any obligation incurred, as the case may be, to the extent that such
     transferee or obligee gave value to the debtor in exchange for such transfer or obligation." 11
12   U.S.C. § 548(c). But the burden is on the transferee or obligee to establish this entitlement. See In
     re Agric. Research & Tech. Grp., Inc., 916 F.2d 528, 535 (9th Cir. 1990); Rund v. Kirkland (In re
13
     EPD Inv. Co., LLC), Nos. 2:10-bk-62208-ER, 2:12-ap-02424-ER, 2020 Bankr. LEXIS 3091, at *66
14   (Bankr. C.D. Cal. Oct. 29, 2020).

15        The evidence presented provides an objective basis for the Debtor's cause of action to avoid
   the Bridge Loan and related transactions. For this reason, there is also an objective basis on which
16 to conclude that the White Winston Claim, which is based on those transactions, is the subject of a

17 genuine dispute.

18                    a. Timing.

19        The transactions took place, at the earliest, beginning in early July of 2019 with the original
   [Terms Letters]. The Bridge Loan itself was executed as of July 26, 2019. Case Dkt. 436 at 71.
20 The Petition Date was October 5, 2020—which is less than two years later. Case Dkt. 1.

21
                      b. Financial Condition
22
          The evidence supports the conclusion that the financial condition requirement is satisfied.
23 The unrefuted testimony of Jaime Dietenhofer indicates that the Debtor sought to complete an
   expansion of its brewing facilities, but the project (which was then and still is not entirely
24

25          4
             The Court is aware that the Debtor also seeks avoidance of the same transactions as a
26 constructive fraudulent transfer under Bankruptcy Code section 544(b) and applicable state law.
   Because the Court concludes that there is an objective basis for avoidance under section 548, the
27 Court does not believe it is necessary to address the parallel cause of action under section 544(b)
   and state law.
28
                                                      12
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                Desc
                               Main Document Page 14 of 18


   complete) cost substantially more and took longer than expected. The Debtor had incurred millions
 1 in debt to its builder and others that it was unable to pay. The Debtor also did not have the working

 2 capital to buy the raw materials necessary to utilize the additional brewing capacity that it did
   complete. These facts support the conclusion that the Debtor had unreasonably small capital for
 3 the business in which it was or was about to become engaged Further, it is clear the Debtor did not
   believe it could service its debts and pay its obligations as they became due without a facility that
 4 provided access to $2 million in actual working capital to buy additional raw materials, something
   that the Bridge Loan does not appear to have provided. Finally, the Schedules of Assets and
 5
   Liabilities filed by the Debtor in this case suggest that if the Debtor was not already insolvent at the
 6 time it entered into the Bridge Loan, it was rendered insolvent by the obligations incurred pursuant
   to that loan. See Case Dkt. 142 at 16 (Summary of Schedules) (showing $870,672.76 in assets and
 7 $18,428,210.02 in liabilities).

 8                    c. Reasonably Equivalent Value
 9        The unrefuted evidence identifies myriad ways in which the Debtor did not receive
10 reasonably  equivalent value in exchange for the obligations under the Bridge Loan and the liens
   granted to secure those obligations. The court will discuss each of the most salient issues, in turn.
11

12                              i. Roll-Up Transactions
13           On its Disbursement Statement #20, dated November 12, 2019, White Winston purports to
     have "disbursed" under the Bridge Loan $4,610,561.00 in principal and fees. Claims Dkt. 57 at
14   244. This coincides with a modification of the Bridge Loan of the same date, which purports to (i)
15   increase the nominal principal amount of the facility from $750,000 to $6.25 million, and (ii) "roll"
     into the secured Bridge Loan approximately $3.7 million in unsecured debt owed to unsecured
16   creditors other than White Winston. See Claims Dkt. 57 at 127-165; Case Dkt. 399 at 11:13-14:13.
     On that date, White Winston purports to have "disbursed" $3,798,061.06 to three unsecured
17   creditors with respect to their claims, $625,000.00 to itself as a loan origination fee, and
     $187,500.00 to itself as a closing fee.
18

19          It does not appear that this transaction provided any value to the Debtor, let alone
   "reasonably equivalent value." First, it is undisputed that White Winston did not disburse any cash
20 to anyone in satisfaction of these claims. Second, there is an objective basis to conclude that the
   agreements between White Winston and the other creditors with respect to the claims (i) are
21 illusory, (ii) did not actually extinguish the Debtor's liability to those creditors, and (iii) to the
   extent they were actually executed, were not executed until many months after White Winston
22
   recorded these "disbursements" and began charging the Debtor interest on them.
23
            Third, even if the underlying unsecured debts were extinguished in the transaction, in
24 exchange for adding them to the Bridge Loan, the Debtor did not receive any value from it. Rather,
   the Debtor appears to have received a net economic detriment. By adding these debts to the
25 principal balance of the Bridge Loan, they were converted from unsecured to secured debts,
   subjected to a higher interest rate, and were the basis of additional fees. Moreover, the unrefuted
26
   testimony of Jaime Dietenhofer is that the unsecured creditors, whose claims were the subject of
27 this transaction, had not filed any lawsuit, taken any other action or threatened any action against
   the Debtor at the time of the transaction.
28
                                                        13
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                Desc
                               Main Document Page 15 of 18



 1                             ii. Consulting Fees
 2
             The Disbursement Statements attached to the POC show that White Winston charged to the
 3   Bridge Loan and purportedly "disbursed" to itself at least $1,197,306.68 in "Consulting and
     Monitoring" fees. The unrefuted testimony of Jaime Dietenhofer is that these services provided no
 4   benefit to the Debtor, did not result in any work product or constructive advice to the Debtor, and
     are not supported by invoices that contain detail of the work performed—notwithstanding the
 5   contractual requirement in the "Consulting Agreement" attached as Exhibit 11 to the Dietenhofer
 6   Declaration that amounts would be due for consulting services only after "presentation of a detailed
     billing invoice." See Case Dkt. 399 at 14:16-15:14 & 51. Moreover, the Consulting Agreement
 7   provides that consulting services would be provided to the Debtor, prior to an Event of Default, "at
     the request of Client, either verbally or in writing (including email)." Dietenhofer's unrefuted
 8   testimony is that the Debtor never requested such services and, at least with respect to one business
     matter, had no need for them. Hearing Transcript, June 2, 2021 at 60:12-61:24. This evidence
 9   provides an objective basis to conclude that the Debtor did not receive reasonably equivalent value
10   in exchange for the consulting fees it was charged under the Bridge Loan.5

11          Similarly, the Disbursement Statements show $97,842.50 in "disbursements" for "Third
   Party Services—Credit Admin & Acctg. By Hillcrest Capital." Dietenhofer's unrefuted testimony
12 is that (i) Hillcrest Capital is an affiliate or alter ego of White Winston and/or its principals, (ii)
   Hillcrest provided no value to the Debtor, (iii) the Debtor never received work product or advice
13 from Hillcrest, and (iv) the Debtor is not aware of what services Hillcrest purportedly provided.

14 This evidence provides an objective basis to conclude that the Debtor did not receive reasonably
   equivalent value in exchange for the fees charged to the Bridge Loan in respect of Hillcrest Capital.
15
                               iii. "Comfort Letter" Charges
16
            On its Disbursement Statement #36, dated March 6, 2020, White Winston purports to have
17 "disbursed" for the benefit of the Debtor $124,500 for "Amount potentially due Steve Almaraz per

18 2/20/20 Letter." Claims Dkt. 57 at 262. According to Dietenhofer's unrefuted testimony: (i) this
   charge refers to a "comfort letter" that White Winston entered into with Almaraz promising to pay
19 him $124,500 if he was terminated by the Debtor; (ii) Almaraz was not terminated at the time of
   the disbursement statement; and (iii) Almaraz was terminated after the Petition Date, when he was
20 furloughed and then decided to leave voluntarily. Moreover, on June 22, 2021, the Court held a
   hearing on approval of a compromise of Almaraz's claims against the Debtor, pursuant to which the
21 Debtor has agreed to pay Almaraz just over $51,000. The Court approved the compromise and

22 entry of an order is pending. It is clear from this record that White Winston did not disburse
   $124,500 for the benefit of the Debtor at the time of the Disbursement Statement or anytime
23 thereafter, and there is an objective basis to dispute whether the Debtor received reasonably

24
            5
             Although by no means necessary to this conclusion, the Court notes that the evidence
25 suggesting an ulterior motive on the part of White Winston and Enright provides additional

26 support. There is an objective basis to conclude that White Winston and Enright were using their
   roles as a lender and "consultant" to exacerbate the Debtor's distress and position White Winston to
27 acquire the Debtor's assets. This casts further doubt on the extent to which any "consulting"
   services actually conferred value on the Debtor.
28
                                                      14
                                        MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB        Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17              Desc
                              Main Document Page 16 of 18


   equivalent value in exchange for the amount purportedly "disbursed" with respect to the Almaraz
 1 comfort letter and the interest accrued on that amount.

 2
             Also, on its Disbursement Statement #36, White Winston purports to have "disbursed" for
 3   the benefit of the Debtor $60,000 for "Amount potentially due Jen Pommier per 2/20/20 Letter."
     Case Dkt. 57 at 262. According to Dietenhofer's unrefuted testimony: (i) this charge refers to a
 4   "comfort letter" that White Winston entered into with Pommier promising to pay her this amount if
     she was terminated by the Debtor; (ii) Pommier was never terminated by the Debtor, but instead
 5
     left voluntarily to take another job, and (iii) based on conversations with Pommier, Dietenhofer
 6   does not believe Pommier was ever paid such amount by White Winston. Accordingly, there is an
     objective basis to dispute whether the Debtor received reasonably equivalent value in exchange for
 7   the amount purportedly "disbursed" regarding the Pommier comfort letter and the interest accrued
     on that amount.
 8                              iv. Miscellaneous Accruals for "Unbilled" Amounts
 9        Disbursement Statement #36, dated March 6, 2020, shows a charge in the amount of
   $606,720.27, described as "Other Accruals/Reserves per Standstill Agreement." This total
10
   corresponds to the following amounts detailed in the claim backup materials produced by White
11 Winston:

12          $ 150,000.00   Accrued expenses: Unbilled C&M Fees
            $ 63,365.13    Accrued expenses: Montecito Bank payments
13          $ 75,000.00    Accrued expenses: Unbilled legal fees
            $ 318,355.14   Accrued expenses: Unbilled Professional/Liquidation Fees
14

15 Case Dkt. 400 at 5.

16         It does not appear that most of these funds were actually disbursed (although there is some
   uncertainty about the Montecito Bank payments) or that the Debtor otherwise received reasonably
17 equivalent value in exchange for incurring these charges—most of which appear to be for

18 "unbilled" amounts—and for the interest accrued thereon. Moreover, even if these amounts
   ultimately were expended, it is not clear when they were expended and exactly for what purpose.
19 Thus, the Court finds an objective basis to dispute whether the Debtor received reasonably
   equivalent value in exchange for incurring most of these obligations.
20
                               v. Travel and Legal Reimbursements
21
           White Winston billed the Debtor for $141,998.14 for travel expense reimbursements.
22 Dietenhofer's unrefuted testimony provides an objective basis to dispute whether some or all of

23 these obligations conferred any benefit on the Debtor. Case Dkt. 399 at 15:16-16:12 & Ex. 12. For
   instance, Dietenhofer testifies that after February 2020, no representative of White Winston
24 traveled to California to visit the Debtor, yet White Winston billed the Debtor for travel charges
   after that day of over $43,027.24.
25
           Further, there is evidence suggesting that White Winston billed for first class travel and
26 lodging, including for hotel rooms in Massachusetts, where the Debtor has no operations or

27 personnel. Even if one assumes for the sake of argument that the Bridge Loan was beneficial to the
   Debtor, and agreeing to the reimbursement of reasonable travel expenses necessitated by the Bridge
28
                                                       15
                                       MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB        Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17                 Desc
                              Main Document Page 17 of 18


   Loan transactions was a reasonable and necessary cost of those transactions, it does not follow that
 1 unreasonable, unrelated and/or fraudulent charges charged to the loan constitute such a cost.

 2
            A similar problem exists with respect to legal fees. White Winston charged the Debtor
 3   more than $300,000 in legal fees, plus interest and fees on those charges. What were those charges
     for? Was the work actually performed? Was the work a reasonable and necessary expense
 4   incurred in connection with a transaction that benefitted the Debtor? These are legitimate
     questions. Yet the unrefuted testimony is that White Winston has never provided the Debtor with
 5
     backup invoices or billing statements for these charges. Accordingly, the Court finds that there is
 6   an objective basis to challenge whether the Debtor received reasonably equivalent value in
     exchange for these obligations.
 7
                              vi. Interest
 8
           The POC asserts $1,061,177.31 in "Advances for Accrued Interest (Capitalized)." Some
 9 portion of this amount constitutes an obligation for which the Debtor did not receive reasonably
   equivalent value. As reflected in the Disbursement Statements, every charge under the Bridge
10
   Loan was treated as an "advance," regardless of whether it was an actual advance of principal to or
11 on behalf of the Debtor, capitalized interest, reimbursement of some cost incurred by a third party,
   or a fee charged by White Winston. Based on the Court's analysis above, Debtor did not receive
12 reasonably equivalent value for many of these obligations. This is likewise true of the interest
   charged on those obligations, as well as any interest charged on such interest.
13
                             vii. Acknowledgements and Releases.
14
           In its papers and at the hearing on the Motion, White Winston emphasized that on multiple
15
   occasions the Debtor signed acknowledgements of the amounts due under the Bridge Loan
16 "without defense or offset" and broad releases in favor of White Winston. White Winston argues
   these constitute waivers that preclude relief on both the Debtor's claim objections and its
17 affirmative claims against White Winston.

18         Whatever their impact on contractual claims and defenses, these agreements could not have
19 waived  any avoidance action for recovery of a constructively fraudulent transfer. This is because
   avoidance causes of action belong to the estate and may only be asserted or waived by a
20 representative of the estate, i.e., a trustee or debtor in possession. The Debtor could not have
   waived any such action because prepetition the estate did not exist, and the Debtor was not the
21 debtor in possession. See In re Physiotherapy Holdings, Inc., 2016 WL 3611831, at *14 (Bankr. D.
   Del. June 20, 2016).
22
                    d. Good Faith Value Defense
23

24        The overarching question presented by the Debtor's avoidance action for constructive
   fraudulent transfer under section 548 is whether the value of what the Debtor received was
25 reasonably equivalent to the obligations that White Winston asserts against the Debtor in the POC.
   The foregoing analysis shows that there is an objective basis to conclude otherwise to avoid the
26 Bridge Loan transactions in their entirety, and thereby avoid the obligations asserted in the POC.

27
           White Winston undoubtedly will argue at trial that it is entitled to a claim and/or lien to the
28 extent it provided value in good faith. But the record before the Court at this juncture is inadequate
                                                     16
                                       MEMORANDUM OF DECISION
Case 9:20-bk-11208-MB         Doc 596 Filed 07/02/21 Entered 07/02/21 14:01:17               Desc
                               Main Document Page 18 of 18


   for the Court to determine whether and to what extent White Winston may be entitled to such a
 1 defense.

 2
             Understanding exactly how much value was received by the Debtor from White Winston is
 3   complicated by several factors. First, the Bridge Loan was structured as a revolving loan, in which
     all the Debtor's collections to a certain lockbox account were treated as payments of the loan and
 4   then certain amounts readvanced. Thus, the principal amount fluctuated regularly. Second, as
     noted, every debit under the Disbursement Statements was treated as an "advance," regardless of
 5
     whether it was merely a release of collateral, an actual advance of new value, a fee, a
 6   reimbursement, or accrued interest. Third, interest was accrued and compounded over time on all
     these amounts. Given these circumstances, the Court is unable to unravel these transactions and
 7   calculate with any certainty the amount of value actually conferred on the Debtor by White
     Winston. In the context of the Motion—as it will be at trial—the burden to show the extent of any
 8   value given is squarely on White Winston. It has not done so.
 9
             Furthermore, White Winston has not established that any value it conferred on the Debtor
10   was given in good faith. Although White Winston has argued that Dietenhofer's testimony was too
     "conclusory" to substantiate any of the claims asserted against White Winston, the Court finds that
11   it did provide objective evidentiary support for the Debtor's contentions that White Winston used
     the Bridge Loan transactions to exert financial and operational control over the Debtor, exacerbate
12   the Debtor's financial difficulties, increase the Debtor's indebtedness to White Winston and thereby
     enhance White Winston's leverage—all with the ultimate objective of acquiring ownership of the
13
     Debtor's assets. Nothing in the Mahoney Declaration or the cross-examination of Dietenhofer has
14   persuaded the Court otherwise.

15              3. Other Theories

16        Because the Court finds ample evidence of a genuine dispute based on the Debtor's section
   548 avoidance action, the Court finds it unnecessary to address the Debtors' other asserted theories.
17 The Court expresses no opinion about the merits of those disputes.

18
                                            IV. CONCLUSION
19
           For the foregoing reasons, the Court finds "cause" pursuant to Bankruptcy Code section
20 363(k)  to deny White Winston the opportunity to credit bid the White Winston Claim, in any
   amount, in connection with any sale of the assets of the Debtor's estate. Accordingly, the Court
21 will enter a separate order granting the Motion.

22
                                                  ###
23    Date: July 2, 2021
24

25

26

27

28
                                                      17
                                       MEMORANDUM OF DECISION
